DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/18/2022 has been entered.  Claims 1-20 are pending in the application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 02/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “non-human biologic tissue membrane” is not found in the specification.  The term “membrane” is found [0644] which recites “cartridge 4100 can further comprise a water impermeable wrap or membrane 4111 surrounding the cartridge body 4110 and the driver holder 4160”.  Also, a mixture of embodiments is being claimed in one single independent claim.  Presumably the embodiment from fig. 335 having a tissue thickness compensator (presumably the non-human biologic tissue membrane) with a top synthetic layer with openings and protrusions and the embodiment from fig. 401 having a tissue thickness compensator (presumably the non-human biologic tissue membrane) with a port.   Neither embodiment discloses or shows the synthetic layer “second surface being configured to mate with the cartridge body” since the synthetic layer is on the top side of the tissue thickness compensator (presumably the non-human biologic tissue membrane) facing the anvil.  Since no figure or section of the disclosure discusses these two embodiments combined and the terms from the claims result in mis-match to terms in the specification, the claimed invention tends toward confusion.  Moreover, the phrase “synthetic layer and the biologic layer are configured to be snap-fit together” is not found and “snap-fit” is being interpreted as being attached together in any manner.  Further, there is no support found for how the synthetic layer is “configured to mate with a surgical stapler” and “mate” is being interpreted as being abutted to the stapler in any manner.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-human biologic tissue membrane having synthetic layer with openings and protrusions that mate with the cartridge/surgical instrument and having a port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-42, 44-45, 47-48, 50-53, 55, and 57-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prommersberger et al. (US 20090001122 A1)  or, in the alternative, under 35 U.S.C. 103 as obvious over Prommersberger et al. (US 20090001122 A1) in view of Bouchier et al. (US 20050267325 A1) and further in view of Bettuchi et al. (US 20060135992 A1).
Regarding claim 39, Prommersberger et al. discloses a staple cartridge assembly (104) for use with a surgical stapler (10), comprising: a cartridge body (104) comprising a plurality of staple cavities (108, figs. 1-2); staples stored in the staple cavities ([0050], figs. 1-3); an adjunct material comprising:  a non-human biologic tissue membrane (350/360 [0005, 0019-0030, 0050, 0072, 0091]); and 
a synthetic layer (reinforcement member 370) associated with the biologic tissue membrane (350/360) such that the synthetic layer is configured to provide structural integrity to the biologic tissue membrane so as to allow the biologic tissue membrane to be securely coupled to the cartridge body [0042-0048, 0053-0057]; wherein the biologic tissue membrane and the synthetic layer are configured to be securely attached to tissue by the staples after the staples have been deployed from the cartridge body ([0005, 0019-0030, 0048-0050, 0072, 0091 figs. 1-4) and 
the synthetic layer (370) includes one or more protrusions (380 and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler) extending therefrom configured to engage the biologic tissue membrane [0021, 0044-0048] and wherein the synthetic layer has one or more openings (pores/openings) formed therein, and wherein biologic material (bioactive agent) from the biologic tissue membrane passes through the one or more openings of the synthetic layer and wherein the synthetic layer has opposed first and second surfaces, the first surface being mated to the biologic tissue membrane and the second surface being configured to mate to the cartridge body (capable of being mated on either side to the cartridge body, [0005, 0019-0056, 0072-0079, 0091, claims 31-35 figs. 1-4) and discloses a port (portions between 380) in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a  port in fluid communication with the biologic layer (portions/areas in which the fluid can be delivered to be deemed a port).
Prommersberger et al. states: “layers may be bound together using mechanic means such as pins, rods, screws, clips, etc. Still further, the layers may naturally or through chemical or photoinitiation may interact and crosslink or provide covalent bonding between the layers [0041] … reinforcement member 380 may also be positioned within the porous layer. The reinforcement member may also be positioned at the surface of one of the layers making up the multilayer buttress and, in embodiments, may be positioned at an exterior surface of the multilayer buttress…chopped fibers 380 incorporated in non-porous layer 360 which can be applied to porous layer 370” [0044] … the bioactive agent may be applied to the medial device in any suitable form of matter, e.g., films, powders, liquids, gels and the like [0051]
Regarding claims 48 and 59, Prommersberger et al. discloses a hybrid adjunct material (350) for use with a surgical stapler (10), comprising: a non-human biologic layer (360); and a synthetic layer (370) having opposed first and second surfaces, the first surface being mated to the biologic layer and the second surface being configured to mate to a surgical stapler, wherein at least one of the biologic layer and the synthetic layer is configured to form a seal around legs of a staple (capable of forming a seal and does seal at least some degree around the legs) and the synthetic layer and the biologic layer are configured to be snap-fit together (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4); and wherein the synthetic layer has one or more openings (pores/openings) formed therein, and wherein biologic material (bioactive agent) from the biologic tissue membrane passes through the one or more openings of the synthetic layer ([0005, 0019-0056, 0072-0079, 0091, claims 31-35 figs. 1-4) and discloses a  port (portions between 380) in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a  port in fluid communication with the biologic layer (portions/areas in which the fluid can be delivered to be deemed a port). 
Regarding claim 55, Prommersberger et al. discloses a method for stapling tissue ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4) comprising: attaching a non-human biologic layer (360) to at least one of a cartridge assembly (104) and an anvil (204) of an end effector (fig. 1); 
attaching a synthetic layer (370) to the non-human biologic layer to provide structural integrity to the biologic layer so as to allow the biologic layer to be securely coupled to the at least one of the cartridge assembly and the anvil of the end effector ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4);
engaging tissue between the cartridge assembly and the anvil; and actuating the end effector to eject staples from the cartridge assembly into the tissue, the staples extending through the biologic layer and the synthetic layer to maintain the biologic layer and the synthetic layer at the surgical site ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4); and wherein the synthetic layer has one or more openings (pores/openings) formed therein, and wherein biologic material (bioactive agent) from the biologic tissue membrane passes through the one or more openings of the synthetic layer ([0005, 0019-0056, 0072-0079, 0091, claims 31-35 figs. 1-4) and discloses a  port (portions between 380) in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a  port in fluid communication with the biologic layer (portions/areas in which the fluid can be delivered to be deemed a port).
Regarding claims 40-42, 44-45, Prommersberger et al. discloses the biologic material of the biologic tissue membrane to passes through the synthetic layer and to tissue located adjacent to the synthetic layer, further comprising at least one bracket (400) configured to couple the biologic tissue membrane and the synthetic layer to the cartridge body wherein the at least one bracket is coupled to an outer edge of the cartridge body and an outer edge of at least one of the membrane and the synthetic layer, ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4), wherein the synthetic layer is permeable and the synthetic layer is non-permeable (reinforcement member 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 46-47, Prommersberger et al. discloses the synthetic layer includes one or more protrusions (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4) extending therefrom configured to engage the biologic tissue membrane wherein the biologic tissue membrane and the synthetic layer are configured to be snap-fit together (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 50, 52-53, and 56, Prommersberger et al. discloses the biologic layer includes at least one a medicament disposed therein wherein the biologic layer is a permeable, bioabsorbable membrane and the synthetic layer is a non-permeable, synthetic absorbable polymer, injecting one or more patient- derived fluids into the biologic layer ([0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 54 and 58, Prommersberger et al. discloses the synthetic layer and the biologic layer are configured to be snap-fit together wherein the biologic layer and the synthetic layer are attached to the end effector by snap-fitting the biologic layer into the synthetic layer (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claim 57, Prommersberger et al. discloses the material from the biologic layer passes through the one or more openings of the synthetic layer and into the tissue engaged by the staples ([0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 39-45, 47-48, 50-53, and 55-58,In the alternative, if it can be argued thatPrommersberger et al. fails to disclose a  port in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a  port in fluid communication with the biologic layer; the port being configured to permit delivery of a medicament to the membrane/biologic layer the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage the biologic tissue membrane the synthetic layer attached to the non-human biologic layer to provide structural integrity, and wherein the synthetic layer has one or more openings formed therein, and wherein biologic material from the biologic tissue membrane passes through the one or more openings of the synthetic layer Prommersberger et al. fails to disclose a  port in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer-
Prommersberger et al. teaches having bioactive agent in any or all layers wherein the synthetic layer has one or more openings (pores/openings) formed therein, in which biologic material (bioactive agent) from the biologic tissue membrane is capable of passing through the one or more openings of the synthetic layer (since the bioactive agent can be in the biologic material layer and can be a flowable liquid/gel and etc.; then it can flow into the pores/openings of the synthetic layer openings, [0051-0056]).
Prommersberger et al. states:  “layers may be bound together using mechanic means such as pins, rods, screws, clips, etc. Still further, the layers may naturally or through chemical or photoinitiation may interact and crosslink or provide covalent bonding between the layers [0041]… the bioactive agent may be applied to the medial device in any suitable form of matter, e.g., films, powders, liquids, gels and the like [0051]
Bouchier et al. teaches a hybrid adjunct material having a biologic layer (52); and a synthetic layer (54, [0076-0077]) with a self- sealing port (164/rivet insertion region, fig. 8) in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, the port being configured to permit delivery of a medicament to the membrane/biologic layer ([0091-0092, 0101-0112], figs. 1-8). Bouchier et al. also teaches having a bioabsorable, lyophilized, substantially porous, and/or collapsible cellular structure cartridge body ([0008-0010, 0014-0017, 0052-0087], and claims 6-13, fig. 5). Bouchier et al. also teaches having the biologic tissue membrane/layer and the synthetic layer (52/54) are configured to be snap-fit together (rivets 14/44 and/or via coupler 58 with frames 64/66, [0068-0079], figs.  1-4). Bouchier et al. also teaches the synthetic layer has one or more openings formed therein, and wherein biologic material from the biologic tissue membrane passes through the one or more openings of the synthetic layer and teaches having a gasket or fluid rivet for aiding controlling flow ([0019-0020, 0028, 0064, 0073-0075, 0097-0098, 0101, 0106], figs. 2-3)
Bouchier et al. states:  “contacting implant materials in a manner by which apertures of the materials can be aligned to allow a rivet material to be inserted into or through the apertures. The rivet material may be a solid material or a fluid (e.g., flowable or liquid), when inserted into the apertures. The rivet material is then processed to join the materials together [0019]… rivet 44, e.g., a flowable thermoplastic (e.g., polypropylene) or thermosetting polymeric material, has been injected into interstices of biologic material 42 (aperture 46) and into interstices of mesh 40.
Bettuchi et al. teaches having a buttress (200/400) a  port (170/204/420) in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer and the self- sealing port in fluid communication with at least one of the synthetic layer (176a/176b) and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a  port in fluid communication with the biologic layer; the port being configured to permit delivery of a medicament to the membrane/biologic layer the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage the biologic tissue membrane the synthetic layer attached to the non-human biologic layer to provide structural integrity, and wherein the synthetic layer has one or more openings formed therein, and wherein biologic material from the biologic tissue membrane passes through the one or more openings of the synthetic layer ([0150- 0169], figs. 25-44).
Given the teachings of Bouchier et al. to have a compressible tissue thickness compensator with a port being configured to permit delivery of a medicament to the membrane/biologic layer for surgical needs it would have been obvious to a person having ordinary skill in the art at the time of the invention to have Prommersberger’s hybrid adjunct with having a  port in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a  port in fluid communication with the biologic layer; the port being configured to permit delivery of a medicament to the membrane/biologic layer the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage the biologic tissue membrane the synthetic layer attached to the non-human biologic layer to provide structural integrity, and wherein the synthetic layer has one or more openings formed therein, and wherein biologic material from the biologic tissue membrane passes through the one or more openings of the synthetic layer for improved fiber strength and patient medicament delivery as taught by Bouchier and to have a connecting protrusions or a snap fit frame to join layers for surgical adjunct/layer member for improved fastening and layer joining as taught by Bouchier and to have a  port in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer to permit delivery of a medicament to the membrane/biologic layer for improved fiber strength and patient medicament delivery as taught by Bettuchi et al.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-42, 44-45, 47-48, 50-53, 55, and 57-59 have been considered but are moot because the new ground of rejection does not rely on the new specification and drawing objections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended phrase “wherein the synthetic layer has opposed first and second surfaces, the first surface being mated to the biologic tissue membrane and the second surface being configured to mate to the cartridge body (capable of being mated on either side to the cartridge body” is not clear how the second surface being configured to mate to the cartridge body since the drawings show all synthetic layers facing the anvil and not touching the cartridge body.  Examiner has given charity to “configured to mate” since the synthetic layer is capable of being mated to the cartridge body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731